20u7 department of the treasury internal_revenue_service washington d c tax exempt and cov ernment rn ties jan uli l te pda legend legend taxpayer a employer b ira x company b amount c dear this is in response to a letter dated date submitted by your authorized representative in which you request a ruling under sec_72 of the internal_revenue_code code _ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a retired from company b pincite at age and rolled his retirement_plan balance into an individual_retirement_arrangement ira x maintained with company b taxpayer a commenced receiving payments from ira x ina series of substantially_equal_periodic_payments determined under the fixed amortization_method without recalculation taxpayer a’s annual payment from ira x is amount c taxpayer a would like to increase the annual distribution from ira x due to a change in his financial circumstances taxpayer a will continue to use the fixed 2uvu7 amortization_method to determine his annual payments but proposes to recalculate the amount of the annual payment each year taxpayer a requests a ruling that the proposed annual recalculation of the amount of the annual payment from ira x will not be considered a modification to a series of substantially_equal_periodic_payments that would result in the imposition of the percent additional tax imposed on premature distributions under code sec_72 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is included in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee of joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age or before the close of the 5-year period beginning with the date of the first payment and after the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 provided guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of code sec_72 in the absence of regulations on code sec_72 this notice revrul_2002_62 r b which was published on date modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice sec_2 e of revrul_2002_62 provides that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first valuation_date selected in sec_2 d thus a modification to the series of payments will occur if after that date there is any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable the fixed amortization_method provides that the annual payment for each year is determined each year by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year distribution for the first distribution year is determined the annual payment is the same amount in each succeeding year in other words once the annual in this case taxpayer a states that he began receiving annual payments from ira x in the amount of amount c in in a series of substantially_equal_periodic_payments as described in sec_72 of the code using the fixed amortization_method without recalculation taxpayer a’s annual payment from ira x was determined in the first distribution year and remains the same in each succeeding year taxpayer a proposes to recalculate his annual payments from ira x at a time which is subsequent to his first distribution year and which could result in an annual payment that is inconsistent amount c an interruption in the series of equal periodic_payments that results in a distribution that is inconsistent with the chosen methodology is considered a modification to a series of substantially_equal_periodic_payments under code sec_72 that would result in the imposition of the percent additional tax imposed on premature distributions under code sec_72 therefore with respect to your ruling_request we conclude that the proposed recalculation of the annual payment from ira x will be considered a modification to a series of substantially_equal_periodic_payments under code sec_72 that will result in the imposition of the percent additional tax for premature distributions under code sec_72 the ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments from ira x otherwise satisfies code sec_72 and revrul_2002_62 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact ‘se t ep ra t2 sincerely yours b plotd sigred ot joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
